     Case 3:18-cv-01446-L-BN Document 9 Filed 12/28/20                               Page 1 of 3 PageID 76



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

    DAVID W. LEEK,                                          §
                                                            §
                      Plaintiff,                            §
                                                            §
    v.                                                      §        Civil Action No. 3:18-cv-1446-L
                                                            §
    FROST BANK and FRIDGE &                                 §
    RESENDEZ, LLC,                                          §
                                                            §
                      Defendants.                           §

                                                        ORDER

           On September 30, 2020, United States Magistrate Judge David L. Horan entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 8), recommending that the court dismiss with prejudice this action filed by pro se Plaintiff

David W. Leek (“Plaintiff”) 1 pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

upon which relief may be granted. Specifically, he determined that, with respect to Plaintiff’s

claims against Defendant Fridge & Resendez, LLC (“F & R”) for violations of Section 1692g of

the Fair Debt Collection Practices Act (“FDCPA”), Plaintiff failed to set forth sufficient

allegations—even after an opportunity to amend based on his responses to the court’s

questionnaire 2—to demonstrate that F & R is a “debt collector” as defined under the FDCPA.

Thus, Magistrate Judge Horan determined that the absence of such allegations is fatal to Plaintiff’s

FDCPA claim, and, accordingly, he recommends that the court dismiss this claim with prejudice,

as further leave to amend would be futile.




1
    Magistrate Judge Horan granted Plaintiff leave to proceed in forma pauperis on June 6, 2018. Doc. 5.
2
    Plaintiff responded to the court’s questionnaire requesting additional information on July 9, 2018. See doc. 7.
Order – Page 1
  Case 3:18-cv-01446-L-BN Document 9 Filed 12/28/20                    Page 2 of 3 PageID 77



       With respect to Plaintiff’s claims against Frost Bank for violations of Sections 1681s-2 and

1681o of the Fair Credit Reporting Act (“FCRA”), Magistrate Judge Horan determined that

Plaintiff failed to set forth any allegation, even after responding to the court’s questionnaire, that

Frost Bank, as a furnisher of information to consumer reporting agencies, failed to comply with

Section 1681s-2(b) of the FCRA after receiving notice from a credit reporting agency, as required

to receive relief under the Act. Report 9, 11-12. Thus, Magistrate Judge Horan determined that

Plaintiff’s claims against Frost Bank should also be dismissed with prejudice, as a further leave to

amend would be futile. No objections to the Report were filed, and the time to do so has passed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the Magistrate Judge are correct and accepts them as those of

the court. The court also agrees that allowing Plaintiff another opportunity to amend would be

futile and would unnecessarily delay the resolution of this action. Foman v. Davis, 371 U.S. 178,

182 (1962); Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003) (citation

omitted). Accordingly, the court dismisses with prejudice this action pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202

and n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification

by filing a separate motion to proceed in forma pauperis on appeal with the clerk of the United

States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).



Order – Page 2
  Case 3:18-cv-01446-L-BN Document 9 Filed 12/28/20            Page 3 of 3 PageID 78



       It is so ordered this 28th day of December, 2020.


                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 3
